       Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 1 of 15



1    HOLLAND & KNIGHT LLP
     James H. Power (pro hac vice)
2    Daniel P. Kappes (SBN 303454)
     50 California Street, 28th Floor
3    San Francisco, CA 94001
     T 415.743.6900 | F 415.743.6951
4    E-mail: james.power@hklaw.com
     E-mail: daniel.kappes@hklaw.com
5
     Attorneys for Applicant
6    Tatiana Akhmedova

7
                                 UNITED STATES DISTRICT COURT
8
                               NORTHERN DISTRICT OF CALIFORNIA
9
                                        SAN JOSE DIVISION
10

11                                              )   Case No. 20-mc-80156
      IN RE APPLICATION OF TATIANA              )
12    AKHMEDOVA,                                )   APPLICANT TATIANA AKHMEDOVA’S
                                                )   OPPOSITION TO GOOGLE’S MOTION
13                                 Applicant,   )   FOR A STAY
                                                )
14    REQUEST FOR DISCOVERY                     )
      PURSUANT TO 28 U.S.C. § 1782.             )
15                                              )
                                                )
16

17

18

19

20

21

22

23

24

25

26

27

28

      Applicant’s Opp. to Stay                                             Case No. 20-mc-80156
       Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 2 of 15



1
                                                        TABLE OF CONTENTS
2                                                                                                                                            Page
3    I. INTRODUCTION....................................................................................................................... 1
4    II. RELEVANT BACKGROUND .................................................................................................. 2
5
               A.         English Proceedings and Applicant 28 U.S.C. § Files 1782 Action .......................... 2
6
               B.         Judge DeMarchi Denies Google’s Motion to Quash ................................................. 3
7
     III. ARGUMENT ........................................................................................................................... 4
8
               A.         Google Has Not Met Its Burden To Prove A Stay Is Warranted ............................... 4
9
                    (i)   Stay Pending Appeal ............................................................................................... 5
10
                          1.        Google’s Appeal to the District Court is Not Likely to Succeed ................... 5
11
                                    (a)        The Court Did Not Commit Legal Error, it applied the correct
12                                             standard under the SCA .................................................................... 6

13                                  (b)        The Court Properly Exercised its Discretion, Google Disputes
                                               Contested Facts ................................................................................ 6
14
                          2.        Google Will Not Suffer Irreparable Harm, Balance of Hardships Favors
15                                  Applicant ..................................................................................................... 7
16
                          3.        The Public Interest Favors Denial of a Stay .................................................10
17
                    (i)   Good Cause ............................................................................................................10
18   IV. CONCLUSION .......................................................................................................................12
19

20

21

22

23

24

25

26

27

28

       Applicant’s Opp. to Stay                                                                                  Case No. 20-mc-80156
                                                                           i
       Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 3 of 15



1                                                     TABLE OF AUTHORITIES
2                                                                                                                                        Page(s)
3    Cases
4    In re Application of Proctor & Gamble Co.,
5        334 F. Supp. 2d 1112 (E.D. Wisc. 2004) .................................................................................. 10

6    Application Pursuant to 28 U.S.C. §1782 by Nikon Corp. v. GlobalFoundries U.S.,
        Inc.,
7       No. 17-MC-80071-BLF, 2017 WL 4224770, at *2 (N.D. Cal. Sept. 22, 2017) ........................... 4
8    Blakenship v. Hearst Corp.,
        519 F.2d 418 (9th Cir. 1975) .................................................................................................... 10
9

10   Boyd v. City & County of San Francisco,
        576 F.3d 938 (9th Cir. 2009) ...................................................................................................... 5
11
     Gray v. First Winthrop Corp.,
12      133 F.R.D. 39 (N.D. Cal. 1990) ............................................................................................... 11

13   Jimenez v. Menzies Aviation Inc,
        No. 15-CV-02392-WHO, 2015 WL 5591722 (N.D. Cal. Sept. 23, 2015) ................................... 7
14
     LeivaPerez v. Holder,
15
         640 F.3d 962 (9th Cir. 2011) .................................................................................................. 5, 8
16
     Meier v. Colvin,
17      727 F.3d 867 (9th Cir. 2013) ...................................................................................................... 5

18   National Union Fire Ins. Co. v. Resource Development Services, Inc.,
        No. C10-01324, 2010 WL 3746290 (N.D. Cal. Sept. 18, 2010) ................................................ 11
19
     Nken v. Holder,
20      556 U.S. 418 (2009)......................................................................................................... 5, 7, 10
21
     United States v. Hinkson,
22      585 F.3d 1247 (9th Cir. 2009) ................................................................................................ 6, 7

23   In re Valence Tech. Sec. Litigation,
         No. C 94-1542-SC, 1994 WL 758688 (N.D. Cal. Nov. 18, 1994) ............................................. 11
24
     Other Authorities
25
     Fed.R. Civ. P. 26 ........................................................................................................................... 11
26

27

28

       Applicant’s Opp. to Stay                                                                                  Case No. 20-mc-80156
                                                                            ii
       Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 4 of 15



1                                             I. INTRODUCTION
2            On November 24, 2020, Judge DeMarchi denied Google, LLC’s (“Google”) Motion to Quash
3    (Dkt. 30). Judge DeMarchi’s Order was correct. Google has nevertheless filed a motion challenging
4    that ruling and a Motion to Stay Order Denying Motion to Quash (“Motion”). Applicant Tatiana
5    Akhmedova (“Ms. Akhmedova” or “Applicant”) hereby opposes Google’s Motion.
6            Importantly, Google fails to satisfy any of the four requirements necessary to support its
7    requested a stay. For the same reasons, Google’s contention good cause exists to grant its requested
8    relief also fails.
9            First, Google is not likely to succeed on the merits because the Court properly exercised its
10   broad discretion in determining that consent under the Stored Communications Act was met.
11   Google’s primary argument to the contrary, that its users may only consent using Google’s own
12   verified consent process, lacks any support. Unsurprisingly, Google fails to cite a single case holding
13   that its own consent process is the only way a party may properly provide consent under the Stored
14   Communications Act, 18 U.S.C. § 2701 et seq. (the “SCA”).
15           Second, Google offers no persuasive arguments, let alone admissible evidence, that supports
16   its claim that it will suffer irreparable harm absent a stay. Rather, its claimed harm is entirely
17   speculative, and is harm that Google believes may befall its users, not Google directly. Obviously
18   harm to third parties is not harm to Google itself.
19           Third, Applicant, mired in litigation for years, and now on the cusp of trial, will suffer
20   irreparable harm if a stay is granted. In other words, each day Google impedes Applicant’s efforts to
21   obtain discovery, increases the odds that Applicant will be unable to use evidence in the very action
22   where the evidence is needed. Applicant has incurred significant time and expense to obtain the
23   information sought in the 1782 subpoena, information which is likely to further Applicant’s
24   investigation, and assist the trier of fact in reaching a correct ruling. Here, additional delay will also
25   increase the chance of spoliation and loss of evidence. The English Court recognized as much and
26   has specifically written this Court requesting assistance.
27           Fourth, the public interest is not furthered by a stay. Permitting Google to stay an order simply
28   because it disagrees with Judge DeMarchi’s factual findings hardly promotes judicial efficiency.

      Applicant’s Opp. to Stay                                                      Case No. 20-mc-80156
       Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 5 of 15



1    Moreover, a stay will not only delay this case, but will unquestionably impact Applicant’s ability to
2    use 1782 evidence in the English Proceeding. The public has an undeniable interest in ensuring Courts
3    and triers of fact have the necessary information to make well informed decisions.
4           For each of these reasons, the Court should deny Google’s Motion to Stay (“Motion”).
5                                    II. RELEVANT BACKGROUND
6           A.      English Proceedings and Applicant 28 U.S.C. § Files 1782 Action
7           The Applicant is the former wife of Farkhad Akhmedov (“Farkhad”). In December 2016 he
8    was ordered to pay Applicant the sum of £453,576,152 in settlement of her financial claims against
9    him with respect to dissolution of their marriage. Dkt. 2 (Riem ¶ 2, 4). On September 16, 2020,
10   Applicant filed an Application in this Court under 28 U.S.C. § 1782 (the “1782 Application”) seeking
11   discovery with respect to documents located in this judicial district in the possession or control of
12   Google for use in pending litigation in the United Kingdom (High Court of Justice, Family Division,
13   Case No. FD13D05340) (the “English Proceeding”). (Dkt. 1). There is no dispute that Ms.
14   Akhmedova’s Application satisfied the statutory requirements of 28 U.S.C. § 1782. (Dkt. 12).
15          The discovery Applicant seeks is necessary, in part, to assist Applicant in determining the
16   transfer of assets by Farkhad, his son Temur Akhmedov (“Temur”) and others in an attempt to prevent
17   Applicant from enforcing this English Court’s orders against him. Dkt. 2 (Riem ¶¶ 15-52).
18   Specifically, at issue here, is Temur’s under oath statements in the English Proceedings that he is
19   unable to produce certain documents and information from his Google email accounts based on his
20   alleged inability to access the accounts, as a result of lost passwords and/or SIM cards necessary for
21   recovery of the accounts in the four mandates (one for each of his email accounts). Temur testified,
22   with respect to the Google accounts:
23          “I consent to the disclosure of all data contained on or relating to my account of
24          whatever nature (including, but not limited to, emails and documents (including
25          deleted items), account/subscriber information and metadata) being produced to Stroz
26          Freiberg Limited of The Aon Centre… I withdraw and waive any objection that I have
27          made or could make to the production by Google of any data which is the subject of
28          this consent and instruction pursuant to a subpoena or other court order in any

      Applicant’s Opp. to Stay                                                   Case No. 20-mc-80156
                                                       2
       Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 6 of 15



1           jurisdiction, provided that the subpoena or other court order is consistent with this
2           consent and instruction.”
3    Dkt. 2-8 (Riem Ex. 9) at 4-8. The foregoing consent was later confirmed in this proceeding in the
4    agreed Stipulation of the parties, wherein Temur states that he “consents to Applicant’s Ex Parte
5    Application (ECF No. 1) without qualification.” Dkt. 9.
6           The English Court was just as direct soliciting this Court’s assistance:
7                   For the avoidance of doubt, this court would indeed be assisted by the
8           production of Temur Akhmedov’s Google accounts to the independent forensic
9           expert, Aon, appointed by this court.
10                  Careful perusal of the judge’s previous orders would have made clear that this
11          material was an important, if not crucial, part of the evidential landscape relating to
12          Temur Akhmedov which this court will need to survey in November and December
13          2020.
14                  The relief sought in the US District Court does NOT go further than the
15          substance of what the judge intended and ordered.
16                  Further, this court has reason to be grateful for the past assistance provide to it
17          pursuant to title 28 U.S.C. Section 1782 . . . .
18                  Any perception that this court is not solicitous of assistance from the United
19          States District Court could not be further from the truth.
20   Dkt. No. 21-3 at 2-3; Dkt. 30 at 3.
21          B.      Judge DeMarchi Denies Google’s Motion to Quash
22          Google’s counsel accepted service of Applicant’s subpoena requesting information as
23   authorized by this Court’s order, effective on October 9, 2020. Dkt. 3 at 3. The parties agreed by
24   stipulation that Google would produce the non-content information requested by October 30, 2020,
25   only after expiration of Google’s 14-day notice period following notice to the account holder. Power
26   Id. Google offers no evidence that Temur or any other account holder objected to Google’s
27   forthcoming production. Id. During this period, between October 9 and November 4, 2020, Applicant
28   met and conferred several times in an attempt to resolve Google’s objections without Court

      Applicant’s Opp. to Stay                                                      Case No. 20-mc-80156
                                                         3
       Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 7 of 15



1    intervention. Dkt. 21 (¶ 6). Specifically, counsel for Applicant explained that Temur has made sworn
2    statements to the English Court concerning his loss of the recovery passwords, and telephone numbers
3    (or the SIM cards connected to the recovery telephone numbers), and his inability to access the
4    accounts. Id.
5            Notwithstanding the express consent provided by Temur as the subscriber to the accounts,
6    Google moved to quash the subpoena (Dkt. 20). Following full briefing and oral argument to discuss
7    all issues raised by the parties, on November 24, 2020, Magistrate Judge DeMarchi issued an Order
8    denying Google’s motion to quash the production of information related to the two active email
9    accounts of Temur Akhmedov, khyshen@gmail.com and temur.akhmedov1993@gmail.com. (Dkt.
10   30). In her reasoned opinion and order, Judge DeMarchi noted that nothing in the SCA, 18 USC §
11   2702(b)(3) requires that lawful consent to the production of a subscriber’s content “be communicated
12   in the manner Google prescribes or permits a service provider to dictate the form of acceptable
13   consent.” Dkt. 30 at 5. Judge DeMarchi further noted that Temur’s status as the account holder was
14   not “reasonably in dispute,” and that he had provided express, lawful consent in the English
15   Proceeding, and which consent was on the record in this action. Id. The Court also rejected Google’s
16   argument that Applicant did not exhaust efforts to obtain the requested information directly from
17   Temur in the English Proceedings. (Dkt. 30 at 5-6).
18           The Court directed that “Google shall produce the requested documents and information by
19   the November 6, 2020 deadline previously stipulated by Ms. Akhmedova and entered as an order of
20   the Court. Google shall produce the documents directly to the independent IT forensic expert
21   appointed by the English Court, Aon…” (Dkt. 18 at 2; Dkt. 30 at 7).
22                                           III. ARGUMENT
23           A.      Google Has Not Met Its Burden To Prove A Stay Is Warranted
24           According to Google’s own cited case “[i]t is unclear what legal standard governs the Motion
25   to Stay.” Application Pursuant to 28 U.S.C. §1782 by Nikon Corp. v. GlobalFoundries U.S., Inc., No.
26   17-MC-80071-BLF, 2017 WL 4224770, at *2 (N.D. Cal. Sept. 22, 2017). Here, under any standard,
27   Google’s Motion to stay must be denied. 1 For the convenience of the Court, Applicant first addresses
28       1
             For the reasons articulated in Applicant’s concurrently filed Opposition to Google’s Motion

      Applicant’s Opp. to Stay                                                   Case No. 20-mc-80156
                                                      4
       Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 8 of 15



1    the standard this Court applies to a stay pending appeal, given this Court has discretion to consider
2    these factors under Google’s preferred good cause standard.
3                                    (i)     Stay Pending Appeal
4            To obtain a stay pending appeal, an appealing party must show (1) a likelihood of success on
5    the merits of the appeal; (2) irreparable injury in the absence of a stay; (3) lack of substantial harm to
6    the opposing party from a stay; and (4) no harm to the public interest from the stay. Nken v. Holder,
7    556 U.S. 418, 434 (2009). “[T]he party requesting a stay bears the burden of showing that the
8    circumstances justify” a stay pending appeal. Id. at 433-34 (citation and internal quotes omitted). If
9    any of the four factors are not present, the Court must deny the requested stay. Hence, a stay pending
10   appeal is not a matter of right, even if irreparable injury might otherwise result. Id. The party
11   requesting a stay has the burden of showing that circumstances justify the exercise of discretion. Id.
12   As set forth below, Google fails to meet its burden.
13                   1.      Google’s Appeal to the District Court is Not Likely to Succeed
14           Google’s appeal to this Court is not likely to succeed on the merits because Judge DeMarchi
15   applied the correct legal rule. Meier v. Colvin, 727 F.3d 867, 869–70 (9th Cir. 2013). (“A district
16   court abuses its discretion when it fails to apply the correct legal rule or its application of the correct
17   legal rule is illogical, implausible or without support in inferences that may be drawn from the facts
18   in the record”). The reviewing court must review for an abuse of discretion and be absolutely certain
19   that “the reviewed decision lies beyond the pale of reasonable justification under the circumstances.”
20   Boyd v. City & County of San Francisco, 576 F.3d 938, 943 (9th Cir. 2009). Here, Judge DeMarchi
21   correctly denied Google’s Motion to Quash because Temur Akhmedov, provided express consent,
22   under penalty of perjury, satisfying the consent requirement under the SCA. While the first factor
23   does not necessarily require proof that it is “more likely than not” that Google will prevail, a mere
24   “possibility” of relief does not suffice. LeivaPerez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011),
25   citing Nken, 556 U.S. at 434. Rather, Google, must establish at least a “reasonable probability” of
26   success, a “substantial case on the merits” or raise “serious legal questions.” Google’s Motion for
27
     for Relief, Magistrate Judge DeMarchi’s Order is non-dispositive and the more stringent stay
28   pending appeal standard should apply to Google’s Motion for Stay.

      Applicant’s Opp. to Stay                                                       Case No. 20-mc-80156
                                                          5
       Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 9 of 15



1    Relief from the Magistrate’s Order does not establish a single misapplication of the applicable legal
2    standard, or that it was factually illogical, implausible, or without support.
3                            (a)     The Court Did Not Commit Legal Error, it applied the correct
                                     standard under the SCA
4

5            The Court applied the correct legal standard governing the SCA. First, Google insists that
6    despite Temur’s lawful consent (under penalty of perjury) to Google’s disclosure, and no undue
7    burden or expense by Google in producing the information, it will not produce the information
8    because it proposes (for the first time) that Temur should purchase new SIM cards for the phone
9    numbers associated with the accounts at issue. Dkt. 31 at 16. Magistrate Judge DeMarchi already
10   considered and rejected this argument in light of the record in this case. See Declaration of Anthony
11   J. Riem (Dkt. 2)). In fact, discovery has been sought directly from Temur in England, resulting in
12   various disclosure orders by the English Court, namely its statement cited in full above that: “For the
13   avoidance of doubt, this court would indeed be assisted by the production of Temur Akhmedov’s
14   Google accounts to the independent forensic expert, Aon,…[a]ny perception that this court is not
15   solicitous of assistance from the United States District Court could not be further from the truth.”
16   (Dkt. No. 21-3 at 2-3; Dkt. 30 at 3).
17                           (b)     The Court Properly Exercised its Discretion, Google Disputes
                                     Contested Facts
18

19           Applying the correct test, Judge DeMarchi’s decision to grant the requested discovery and
20   deny Google’s Motion was not an abuse of discretion. See United States v. Hinkson, 585 F.3d 1247,
21   1262 (9th Cir. 2009) (discussing that if the lower court applies the correct legal rule it must give
22   deference to the lower court’s factual findings). Here, Google simply contends that the Court should
23   have found differently with respect to contested facts. Mtn. 1.
24           For example, Google contends “Applicant failed to utilize Google’s non-content production,
25   which may include information to help Mr. Akhmedov recover access to the accounts.” Google does
26   not explain how Applicant, who is not the account holder, would benefit from non-content
27   information designed to help the account holder recall passwords and access their account. In fact,
28   this is precisely the issue, the non-content production did not assist the third party discovery specialist

      Applicant’s Opp. to Stay                                                        Case No. 20-mc-80156
                                                         6
      Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 10 of 15



1    or Temur in accessing his account, hence the need for Google to produce the information. Here, all
2    evidence points to the fact that Temur cannot or is unwilling to access to the information himself
3    (which is why Applicant and the English Court have requested this Court’s assistance).
4           The Court also spent significant time addressing Google’s main contention that “lawful
5    consent exception to the SCA [was] not satisfied.” Mtn. 1. The Court spent the majority of its opinion
6    addressing this very contention. Specifically, it held “neither Mr. Akhmedov’s status as the account
7    holder of the accounts nor his consent to production of their contents is reasonably in dispute… the
8    only information in the record before the Court is that the accounts belong to Mr. Akhmedov. Google
9    points to no evidence suggesting that Mr. Akhmedov is not the owner of the accounts, and he has
10   clearly and expressly consented to production of their contents.” Dkt. 30 at 5. Google glosses over
11   the fact that Temur identified the exact accounts at issue and, under oath, stated:
12          “I consent to the disclosure of all data contained on or relating to my account of whatever
13   nature (including, but not limited to, emails and documents (including deleted items),
14   account/subscriber information and metadata) being produced to Stroz Freiberg Limited of The Aon
15   Centre… I withdraw and waive any objection that I have made or could make to the production by
16   Google of any data which is the subject of this consent and instruction pursuant to a subpoena or other
17   court order in any jurisdiction, provided that the subpoena or other court order is consistent with this
18   consent and instruction.” (Dkt. 2-8 (Riem Ex. 9) at 4-8).
19          Accordingly, there is nothing “illogical,” “implausible,” or “without support” about Judge
20   DeMarchi’s well-reasoned conclusion finding that Applicant has exhausted every effort to avoid
21   Google’s involvement and obtained the necessary consent. Hinkson, 585 F.3d at 1262.
22                  2.      Google Will Not Suffer Irreparable Harm, Balance of Hardships Favors
                            Applicant
23

24          Google falls well short of showing the requisite irreparable harm justifying a stay. The second
25   and third factors concern whether Google, as the moving party, “will be irreparably injured absent a
26   stay,” and “whether issuance of the stay will substantially injure the other parties.” Jimenez v. Menzies
27   Aviation Inc, No. 15-CV-02392-WHO, 2015 WL 5591722, at *3 (N.D. Cal. Sept. 23, 2015) (quoting
28   Nken, 556 U.S. at 419). These two factors are often analyzed concurrently and considered the

      Applicant’s Opp. to Stay                                                      Case No. 20-mc-80156
                                                        7
      Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 11 of 15



1    “balance of hardships.” Id. at 3. The party seeking a stay must show that “irreparable harm is probable
2    if the stay is not granted,” meaning that “an irreparable injury is the more probable or likely outcome.”
3    LeivaPerez v. Holder, 640 F.3d at 968 (citation omitted).
4           Here, Applicant does not seek any substantive relief, such as damages or an injunction against
5    Google. No order will impact Google’s commercial conduct, their ongoing practices, or weaken its
6    ability to seek relief from other subpoenas. The only relief Applicant requests is limited to obtaining
7    discovery for use in a foreign legal proceeding, a proceeding to which non-party Google is not even
8    a part of. In other words, to obtain a stay, Google needs to prove that merely producing documents,
9    to a third party forensic expert would result in irreparable harm (an expert who will then turn them
10   over to Temur’s counsel).
11          Google does not cite a single case that holds that providing discovery constitutes irreparable
12   harm. Google concedes as much, but contends that if forced to comply with this Court’s Order “its
13   users may be irreparably harmed[.]” Mtn. at 6. Obviously, speculative harm to its unidentified
14   “users” is not irreparable harm to Google. Google’s position strains credibility. It requires a finding
15   from this Court that an unidentified user, in an unidentified legal proceeding, will issue a ruling
16   finding Google liable under the SCA.
17          Indeed, under Google’s logic, every underlying case not stayed during appeal, would
18   constitute irreparable harm to the appellant. Importantly, Google is not producing an “unidentified
19   user[s]” emails to Applicant, it is producing Temur’s emails, to Temur. Google does not explain why
20   its production to a third party discovery referee, then to Temur’s counsel, and then of only the
21   responsive data to Applicant irreparably harms Google. In any event, Google is simply repeating its
22   flawed argument that complying with a Court order somehow exposes it to liability under the SCA.
23   But the District Court’s holding that express, lawful consent has been provided actually insulates
24   Google from liability for the Court-ordered production in this instance. Google does not cite a single
25   case to the contrary.
26          In contrast, if Google does have responsive information relevant to the English Proceeding,
27   the failure to provide that information constitutes irreparable harm—to Applicant. It is Applicant who
28   would suffer harm if it cannot obtain and use the evidence as a result of Google’s proposed stay.

      Applicant’s Opp. to Stay                                                      Case No. 20-mc-80156
                                                         8
      Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 12 of 15



1           Applicant will also suffer irreparable harm if the Court issues a stay in a situation, like that
2    here, where the risk of spoliation is high. Applicant has been stymied in its attempts at obtaining
3    discovery directly from Temur, resulting in the English Court directly soliciting the assistance of this
4    Court. (Dkt. 30 at 3).
5           At the same time, the clock is already ticking on Applicant’s ability to obtain evidence and
6    identify additional parties who may possess key documents. Applicant is currently unable to direct
7    those third parties to preserve materials or inquire into facts potentially relevant to its case. A stay
8    will certainly increase the likelihood the probability that additional evidence is lost. The real risk of
9    spoliation should, alone, justify denying Google’s Motion.
10          Google is correct that its production is time sensitive. Mtn. 2. But it is time sensitive to
11   Applicant, not Google. While it is true that the English Court may accept significant evidence from
12   Applicant after the English trial ends, that evidence must be timely submitted before the Court issues
13   a final order. Trial has already commenced, the English Court is proceeding promptly with witnesses,
14   and is trial is anticipated to be complete by the end of the month. (Dkt. 37).
15          Although the English Court and English law leaves the door open to considering later-
16   submitted evidence if it is deemed necessary, this by itself does not warrant a stay. Here, Google
17   attempts to blame any delay on Applicant by noting that Applicants filed their 1782 application in
18   October 2020. Mtn. 2. Google fails to note, however, that during the entirety of this period Applicant
19   attempted to work amicably to avoid issuing the 1782 subpoena altogether. At the same time, counsel
20   for Applicant in the English Proceedings were attempting to obtain the same information from Temur
21   directly. (Dkt. 21; Dkt. 2). Therefore, Google is in no position to complain about any alleged delay
22   by Applicant.
23          The likelihood that the English Court would consider evidence submitted after trial ends,
24   however, does not mean that it would consider evidence submitted many months later, after a
25   decision, and any appeal. In fact, the English Proceeding will very likely end before the Court here is
26   even able to render a decision on Google’s Motion for Relief, which would make it impossible for
27   the English Court to consider additional evidence even if it were inclined to do so.
28

      Applicant’s Opp. to Stay                                                        Case No. 20-mc-80156
                                                        9
      Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 13 of 15



1               Directly on point is In re Application of Proctor & Gamble Co., 334 F. Supp. 2d 1112, 1117
2    (E.D. Wisc. 2004), which held that the fact that “the appeal may become moot if the § 1782(a)
3    discovery is completed prior to the appeal’s resolution” was outweighed by the likelihood that the
4    applicant “will be unable to use the discovery effectively if it is not obtained prior to fast approaching
5    deadlines in the foreign actions.” Here, Google has had its day in court, with English Court deadlines
6    fast approaching injury is likely to result should a stay issue. Google cannot meet its burden of
7    demonstrating that a stay should be granted, the balance of hardships tips sharply in favor of
8    Applicant.
9                      3.      The Public Interest Favors Denial of a Stay
10              Finally, the public interest favors denial given the strong public interest in deciding disputes
11   on their merits, after considering all of the relevant evidence. See In re Application of Proctor &
12   Gamble Co., 334 F. Supp. 2d at 1118 (public interest favors denying a stay of 1782 discovery
13   “because doing so furthers the search for the truth in the foreign actions”). Here, a stay will deprive
14   the English Court of valuable evidence. On the other hand, Google has once moved to quash, and
15   Judge DeMarchi issued a well-reasoned Order examining every issue Google now raises. “A stay is
16   not a matter of right, even if irreparable injury might otherwise result.” Nken, 556 U.S. at 433 (citation
17   and internal quotes omitted).
18              The public interest is reflected in Section 1782’s specific purpose, authorizing this Court to
19   order discovery against residents of this district for use in foreign legal proceedings. Granting a stay
20   will undermine that very public interest by preventing Applicants, like Ms. Akhmedova from
21   obtaining 1782 discovery until a later date. Here, a date which will almost certainly be after the
22   English Proceedings have ended. Denying a stay, in contrast, will promote the public interest in
23   ensuring that the foreign tribunal will have the benefit of the evidence that Temur has so far fought
24   to hide.
25                                     (i)     Good Cause
26              Google contends it must only show good cause for this Court to grant its requested stay. But
27   a party moving for a discovery stay only upon a showing of good cause faces a heavy burden and
28   needs to make a “strong showing” as to why discovery should not be provided. Blakenship v. Hearst

      Applicant’s Opp. to Stay                                                        Case No. 20-mc-80156
                                                           10
      Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 14 of 15



1    Corp., 519 F.2d 418, 429 (9th Cir. 1975). The moving party must demonstrate a “particular and
2    specific need for the protective order, as opposed to making stereotyped or conclusory statements[.]”
3    Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990). In other words, a party “must
4    make a clear showing of hardship or inequity to justify a blanket stay of discovery pending resolution
5    of a challenge on the pleadings.” In re Valence Tech. Sec. Litigation, No. C 94-1542-SC, 1994 WL
6    758688, *2 (N.D. Cal. Nov. 18, 1994).           Here, Google submits no affidavit or declaration
7    substantiating the irreparable harm it will allegedly face should the stay not issue. Its claims of
8    irreparable harm should the stay not issue are illusory and speculative.
9            In fact, Google devotes a mere 33 lines of its Motion contending good cause exists (including
10   citations to case law). Mtn. at 4:13-5:20. Google’s failure to put forth evidence of harm acts as a
11   waiver and is a concession that a stay would not shield it from annoyance, embarrassment, oppression,
12   or undue burden or expense. See e.g. Fed.R. Civ. P. 26. And for the reasons articulated above, good
13   cause does not exist.
14           Google’s good cause argument is premised on its contention it may face “the risk of legal
15   exposure” for violation of the SCA, and hence, a should a stay not issue. Google does not articulate
16   why it would face penalties for complying with a Court order. Even Google concedes it is a mere
17   “possibility” that disclosure would be wrongful. 2 Mtn. at 4. Google cites no case law for its contention
18   that compliance with this Court’s discovery order which holds that the “lawful consent” exception
19   applies to this production would expose it to liability under the SCA.
20           Moreover, Google does not explain why a stay would streamline the proceedings, promote
21   judicial efficiency, or accurate resolution of the English proceeding or this one. According to Google
22   the mere filing of an objection to Judge DeMarchi’s Order establishes good cause. This is not the
23   standard. See e.g. National Union Fire Ins. Co. v. Resource Development Services, Inc., No. C10-
24   01324, 2010 WL 3746290 (N.D. Cal. Sept. 18, 2010) (denying motion to stay discovery for failure
25   to meet necessary burden). Google has not met its burden to establish good cause.
26

27
         2
            Google also ignores that is has also already provided notice to the account holder and that
28   no account holder objected to disclosure.

      Applicant’s Opp. to Stay                                                      Case No. 20-mc-80156
                                                        11
      Case 5:20-mc-80156-JD Document 40 Filed 12/07/20 Page 15 of 15


                                             IV. CONCLUSION
1

2            Google’s requested stay is an improper attempt to run out the clock by preventing Applicants
3    from obtaining the 1782 discovery that this Court has ordered it to produce until after the underlying
4    Proceedings have ended. There is no public interest in allowing a non-party that has been ordered to
5    provide discovery to dictate when it will provide evidence and when it will not. The balance of
6    hardships favors Applicant, and Google fails failed to make the necessary strong showing of likely
7    success on the merits.
8            For the foregoing reasons, Applicant respectfully requests that the Court deny Google’s
9    Motion to Stay and order it to produce documents immediately, just as Judge DeMarchi has already
10   done.
11   DATED: December 7, 2020               HOLLAND & KNIGHT LLP
12
                                                             s/ Dan Kappes
13                                                Attorneys for Applicant
                                                  Tatiana Akhmedova
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Applicant’s Opp. to Stay                                                   Case No. 20-mc-80156
                                                      12
